Isaac Mintz, defendant in error, filed suit in a district court of Dallas county against M. Morris, plaintiff in error, to recover the amount due on a series of promissory notes and to foreclose a chattel mortgage lien on certain drug store fixtures. The defensive pleading filed by plaintiff in error consisted of a general demurrer, general denial, and a plea of partial failure of consideration, in that the fixtures delivered to plaintiff in error were not as ordered. The consideration of the execution of the notes for the sale to plaintiff in error of such fixtures.
There was a trial to the court on the issues made by the pleadings and the evidence, and a judgment duly rendered. This judgment awarded to defendant in error recovery for the amount due on the series of notes, together with the foreclosure of the mortgage lien and judgment against defendant in error and the sureties on a replevy bond for the sum of $1,750, the value of the property which had been replevied, unless such property should be delivered to the sheriff of Dallas county within 10 days after the rendition of the judgment. An order of sale was authorized.
Plaintiff in error has filed no brief. We have examined the brief filed by defendant in error, and have concluded that the judgment is such that it should be affirmed on the view presented by this brief. Ball v. Dignowity (Tex.Civ.App.) 68 S.W. 800; Davison v. Keeton,32 Tex. Civ. App. 65, 73 S.W. 1083; Schulz v. Ruedrich (Tex.Civ.App.)81 S.W. 324. In view of the disposition of this case, we find it unnecessary to review the record, in order to pass upon defendant in error's motion to strike out the assignments of error. The judgment of the lower court will be affirmed.
Affirmed.
 *Page 228